
	

114 HR 4715 IH: Recognizing the Protection of Motorsports Act of 2016
U.S. House of Representatives
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4715
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2016
			Mr. McHenry (for himself, Mr. Hudson, Mr. Zeldin, Mr. Posey, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To exclude vehicles used solely for competition from certain provisions of the Clean Air Act, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Recognizing the Protection of Motorsports Act of 2016 or the RPM Act of 2016. 2.FindingsThe Congress finds that—
 (1)at the time the Clean Air Act was written, and each time the Clean Air Act has been amended, the intent of Congress has been, and continues to be, that vehicles manufactured for, modified for, or utilized in organized motorized racing events would not be encompassed by the Clean Air Act’s definition of motor vehicle;
 (2)when Congress sought to regulate nonroad vehicles in 1990, it explicitly excluded from the definition of nonroad vehicle any vehicle used solely for competition;
 (3)despite the clear intent of Congress, the Environmental Protection Agency has cited the Clean Air Act as authority for regulating vehicles used solely for competition; and
 (4)the Environmental Protection Agency has exceeded its statutory authority in its recent actions to regulate vehicles used solely for competition.
			3.Exclusion of vehicles used solely for competition from the anti-tampering provisions of the Clean
 Air ActSection 203 of the Clean Air Act (42 U.S.C. 7522) is amended by adding at the end of subsection (a) the following: No action with respect to any device or element of design referred to in paragraph (3) shall be treated as a prohibited act under that paragraph if the action is for the purpose of modifying a motor vehicle into a vehicle to be used solely for competition..
		4.Exclusion of vehicles used solely for competition from the definition of motor vehicle in the Clean
 Air ActSection 216 of the Clean Air Act (42 U.S.C. 7550) is amended by striking . at the end of paragraph (2) and inserting and that is not a vehicle used solely for competition, including any vehicle so used that was converted from a motor vehicle..
 5.ImplementationNot later than 12 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall finalize any regulations necessary to implement the amendments made by this Act.
		
